Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 & 05/17/2022 has been entered. Claims 20-24, 28-32, 34-35, 38 & 40 remain pending in the application. Claims 20-22, 24, 28-30, 32, 34 & 38 were amended. Claims 25-27, 33, 36-37 & 39 have been cancelled. Claim 40 is new.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 10/15/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
4.	Drawing objections in the 02/08/2022 Office Action are withdrawn per cancellation of claim 39 & amendments of claim 20.

5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “visible feature that distinguishes the bendable region from a region of the mask strip except the bendable region; wherein the visible feature comprises at least one of: a thickness of the bendable region being greater than that of the region of the mask strip except the bendable region, or the bendable region being patterned” recited in claim 20 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Yang et al. (WO 2018/0218935 A1) of claims 25-27, 33 & 39 are withdrawn per cancellation of claims 25-27, 33 & 39.

Claim Rejections - 35 USC § 102
7.	Claims 20, 22-24 & 28-29 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (WO 2018/0218935 A1) (equivalent US 2021/0172047 A1 used for examination and citation purposes) hereinafter Yang. 
	As regards to claim 20, Yang discloses a mask assembly (abs; fig 1-8; clm 1), comprising:
a mask assembly support frame 100 and a mask strip 200 ([0034]-[0036]; fig 2a-2d; clm 1); 
wherein the mask assembly support frame 100 comprises a top surface (see fig 2a-2h, surface supporting mask strip 200) and a bottom surface (see fig 2a-2h, surface not supporting mask strip 200) which are opposite to each other, a side surface (see fig 2a-2h, angled surface connecting the top and bottom surfaces) connected to the top surface (see fig 2a-2h, surface supporting mask strip 200) and the bottom surface (see fig 2a-2h, surface not supporting mask strip 200), and a hollow opening region 110 running through the top surface (see fig 2a-2h, surface supporting mask strip 200) and the bottom surface (see fig 2a-2h, surface not supporting mask strip 200) ([0034]-[0038]; fig 2a-8; clm 1, 8); and 
the side surface (see fig 2a-2h, angled surface connecting the top and bottom surfaces) of the mask assembly support frame 100 comprises two welding regions (half of region 230 with a single weld spot 240 on left side and right side of mask strip 200) which are disposed on two opposite sides of the hollow opening region 110 respectively ([0034]-[0045]; fig 2a-8; clm 1);
wherein the mask strip 200 comprises a first welding region (half of region 230 with a single weld spot 240 on left side), a second welding region (half of region 230 with a single weld spot 240 on right side), and a pattern portion 210 between the first welding region (half of region 230 with a single weld spot 240 on left side) and the second welding region (half of region 230 with a single weld spot 240 on right side) ([0034]-[0045]; fig 2a-8; clm 1); and 
the mask strip 200 further comprises a bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface), the bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface) being disposed both between the first welding region (half of region 230 with a single weld spot 240 on left side) and the pattern portion 210, and between the second welding region (half of region 230 with a single weld spot 240 on right side) and the pattern portion 210 ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12); and 
the bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface) has a visible feature (see fig 2a-8, angles, bends and thickness of mask strip 200 with weld spots 240) that distinguishes the bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface) from a region of the mask strip 200 except the bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface) ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12);
wherein the visible feature comprises at least one of: a thickness (see fig 2a-8, thickness of mask strip 200 with weld spot 240) of the bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface) being greater (see fig 2a-8, thickness of mask strip 200 with weld spot 240) than that of the region of the mask strip 200 except (see fig 2a-8, thickness of mask strip 200 without weld spot 240) the bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface), or the bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface) being patterned via the thickness of mask strip 200 with weld spot 240 creating an up and down right angle pattern ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
As regards to claim 22, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein at least one of a region between the first welding region (half of region 230 with a single weld spot 240 on left side) and the pattern portion 210 and a region between the second welding region (half of region 230 with a single weld spot 240 on right side) and the pattern portion 210 is provided with two bendable regions  (see fig 3-4, two angles within side portion 120) ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
As regards to claim 23, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the two bendable regions  (see fig 3-4, two angles within side portion 120) are sequentially disposed along a lengthwise direction (see fig 3-4) of the mask strip 200 ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
As regards to claim 24, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the mask strip 200 further comprises a third welding region (other half of region 230 with a single weld spot 240 on left side) disposed between the bendable region on the left side of mask strip 200 (see fig 2a-8, angles within side portion 120) and the second welding region (half of region 230 with a single weld spot 240 on right side) ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
As regards to claim 28, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the mask strip 200 is a metal mask strip 200 ([0059]; fig 2a-8).
As regards to claim 29, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein at least one of a region between the first welding region (half of region 230 with a single weld spot 240 on left side) and the pattern portion 210 and a region between the second welding region (half of region 230 with a single weld spot 240 on right side) and the pattern portion 210 is provided with two bendable regions (see fig 2a-8, angles within side portion 120), and the two bendable regions (see fig 2a-8, angles within side portion 120) are sequentially disposed along a lengthwise direction (see fig 3-4) of the mask strip 200 ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12); 
and the mask strip 200 further comprises a third welding region (other half of region 230 with a single weld spot 240 on left side) disposed between the bendable region on the left side of mask strip 200 (see fig 2a-8, angles within side portion 120) and the second welding region (half of region 230 with a single weld spot 240 on right side) ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 21, 30-32, 34-35, 38 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 20 above.
As regards to claim 21, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the mask assembly support frame 100 further comprises an arcuate bending region disposed at an intersection of the first inclined surface 1213 and the second inclined surface 1211 ([0040]-[0058]; fig 2a-8; clm 1-12).
As regards to claim 30, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein a first included angle b defined between the first inclined surface 1213 and the bottom surface (see fig 2a-2h, surface not supporting mask strip 200 and surface 1214 being parallel to the bottom surface, making the angles the same with the bottom surface) being an acute angle (see fig 2a-2h, can be 0-90°) ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
As regards to claim 31, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the first included angle b is in a range of 0 to 180 degrees ([0040]-[0058]; fig 2a-8; clm 1-12).
As regards to claim 32, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein a first connecting line and a second connecting line being arranged parallel to each other (see fig 2h), the first connecting line being a connecting line (see fig 2h) that connects the first inclined surface 1213 and the second inclined surface 1211, and the second connecting line being a connecting line (see fig 2h) that connects the second inclined surface 1211 and the top surface (see fig 2a-2h, surface supporting mask strip 200) ([0040]-[0058]; fig 2a-8; clm 1-12).
As regards to claim 34, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the first included angle b and the second included angle c are in a range of 0 to 180 degrees, thus a difference between the first included angle b and the second included angle c can be in a range of 5 to 35 degrees ([0040]-[0058]; fig 2a-8; clm 1-12). 
As regards to claim 35, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the second inclined surface 1211 is provided with a groove formed by two weld spots 240 creating an up and down surface with a groove between ([0040]-[0058]; fig 2a-8).
As regards to claim 38, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein a first included angle b defined between the first inclined surface 1213 and the bottom surface (see fig 2a-2h, surface not supporting mask strip 200 and surface 1214 being parallel to the bottom surface, making the angles the same with the bottom surface) can be acute angle (the first included angle b is in a range of 0 to 180 degrees); the first included angle b can be in a range of 5 to 45 degrees (the first included angle b is in a range of 0 to 180 degrees); and a first connecting line (see fig 2h) and a second connecting line (see fig 2h) being arranged parallel to each other (see fig 2h), the first connecting line being a connecting line that connects the first inclined surface 1213 and the second inclined surface 1211, and the second connecting line being a connecting line that connects the second inclined surface 1211 and the top surface (see fig 2a-2h, surface supporting mask strip 200) ([0040]-[0058]; fig 2a-8; clm 1-12).
As regards to claim 40, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the side surface (see fig 2a-2h, angled surface connecting the top and bottom surfaces) comprises a first inclined surface 1213, and a second inclined surface 1211 disposed between the top surface (see fig 2a-2h, surface supporting mask strip 200) and the first inclined surface 1213 ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12);
wherein the first inclined surface 1213 is connected to the second inclined surface 1211, the second inclined surface 1211 is connected to the top surface (see fig 2a-2h, surface supporting mask strip 200),  ([0046]-[0051]; [0056]; fig 2h-3);
and, at least one of the two welding regions (half of region 230 with a single weld spot 240 on left side and right side of mask strip 200) is disposed on the first inclined surface 1213, a first included angle b defined between the first inclined surface 1213 and the bottom surface (see fig 2a-2h, surface not supporting mask strip 200 and surface 1214 being parallel to the bottom surface, making the angles the same with the bottom surface) being less than a second included angle c defined between the second inclined surface 1211 and the bottom surface (see fig 2a-2h, surface not supporting mask strip 200 and surface 1214 being parallel to the bottom surface, making the angles the same with the bottom surface) ([0040]-[0058]; fig 2a-8; clm 1-12); however yang does not disclose the first included angle greater than the second included angle.
Although Yang does not explicitly disclose the claimed first included angle greater than the second included angle, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Yang to have the relative angles recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the angles (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative angles of the first included angle and the second included angle.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Response to Arguments
10.	Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) In the claim 20, the bendable region is provided both between the first welding region and the pattern region, and between the second welding region and the pattern region. During welding, the pattern region 103 corresponds to a hollow structure on the mask plate frame, the bendable region 104 covers an edge, proximal to a side surface of the mask plate frame which is provided with a welding region, of a top surface of the mask plate frame (that is, the bendable region 104 covers an outer edge of the top surface), and then the metal mask strip 10 is bent downwards in the bendable region 104. In this case, the first welding region 101 and the second welding region 102 of the metal mask strip 10 are welded to the side surface of the mask plate frame. As can be seen, the bendable region 104 is configured for alignment of the mask strip with the mask plate frame. 
Furthermore, the bendable region 104 in the claim 20 is further provided with a visible feature that distinguishes the bendable region from a region of the mask strip except the bendable region, and the visual feature can facilitate the identification of the bendable region during welding, so as to quickly realize the alignment of the mask strip with the mask plate frame, and improve the alignment accuracy, thereby improving the effect of coating accuracy. In the present application, as both the bendable region and the visual feature are configured for alignment of the mask strip with the mask plate frame, undoubtedly, the bendable region has been set on the mask strip before welding, and the visual feature has been set on the bendable region before welding. 
In contrast, the last paragraph on page 4 in the specification of Yang recites "the mask strip 200 includes at least two connection portions 220 for connecting to the support 100 (mask plate frame), and a pattern portion 210 between the connection portions 220. The connection portions 220 include a mounting region 230, the strip 200 is mounted on the support 100 by means of the connectors 240 in the mounting region 230". Although the welding region is also disposed on a side of the mask plate frame, the alignment in Yang is achieved by making the pattern portion of the mask strip be opposite to the opening of the mask plate frame during welding, and the mask strip is then bent after the alignment. At this time, the bent portion of the mask strip forms the connection portion. As can be seen that, the connection portion in Yang is formed after bending the mask strip, which is different from the bendable region formed before bending the mask strip in the present application.
The Examiner considered that Yang disclosess that "angles, bends and thickness of the mask strip 200 with the weld spots 240 are different from other regions", which is equivalent to disclosing that the bendable region of the present application is provided with the visual features. The applicant disagrees with this point of view and gives the following reasons. The visual features on the mask strip in this application are formed before welding, and are configured for identification of the bendable region during welding, thereby realizing the faster alignment of the mask strip with the mask plate frame by the bendable region and improving the alignment accuracy. However, the angles, bending degrees and thicknesses of the bendable region in Yang are formed after welding, and are obviously not used for "identifying the bendable region". 
Further, according to the claim 20, in the case that the visible feature is a thickness of the bendable region being greater than that of the region of the mask strip except the bendable region, the bendable region has an improved strength and a low possibility of being damaged. In the case that the visible feature is the bendable region being patterned (such as being hollowed), the bendable region overlaps the edge of the side surface of the mask plate frame during welding and it is easier to bend the bendable region at the same time. Those are not involved in Yang.
(b) In addition, the new claim 40 defines "the side surface comprises a first inclined surface, and a second inclined surface disposed between the top surface and the first inclined surface, wherein the first inclined surface is connected to the second inclined surface, the second inclined surface is connected to the top surface". That is, the side surface of the mask plate frame in the present application is provided with two sub-sides directly connected. In contrast, the side surface of the mask plate frame in Yang is 11ATTY DOCKET NO.: SANG 200333US01provided with two sub-sides connected by a step surface. It is difficult for those skilled in the art to change the way of the step into two successive sub-sides, because the process of the step is very different from that of the two successive sub-sides, and it is difficult to think of such a big change. 
Further, the new claim 40 further defines "a first included angle defined between the first inclined surface and the bottom surface being greater than a second included angle defined between the second inclined surface and the bottom surface". As the lower inclined surface has a greater slope than the upper inclined surface, such that the metal mask strip is also bent between the inclined surfaces and thus the flattening effect on the wrinkles of the metal mask strip is enhanced. Yang does not disclose the technical solution of the two successive sub-sides, and it is even more difficult to think of designing the angular relationship of the two sub-sides, which requires creative work. 
(c) Accordingly, for at least the reasons set forth above, claim 20 is neither disclosed nor taught by Yang. The dependent claims 21-24, 28-32, 34-35, 38 and 40 are patentable at least by virtue of their dependencies on the patentable independent claim 20.

11.	In response to applicant’s arguments, please consider the following comments.
(a) As already discussed above in regards to claim 20, Yang discloses wherein the mask strip 200 comprises a first welding region (half of region 230 with a single weld spot 240 on left side), a second welding region (half of region 230 with a single weld spot 240 on right side), and a pattern portion 210 between the first welding region (half of region 230 with a single weld spot 240 on left side) and the second welding region (half of region 230 with a single weld spot 240 on right side) ([0034]-[0045]; fig 2a-8; clm 1); and 
the mask strip 200 further comprises a bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface), the bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface) being disposed both between the first welding region (half of region 230 with a single weld spot 240 on left side) and the pattern portion 210, and between the second welding region (half of region 230 with a single weld spot 240 on right side) and the pattern portion 210 ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12); and 
the bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface) has a visible feature (see fig 2a-8, angles, bends and thickness of mask strip 200 with weld spots 240) that distinguishes the bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface) from a region of the mask strip 200 except the bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface) ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12);
wherein the visible feature comprises at least one of: a thickness (see fig 2a-8, thickness of mask strip 200 with weld spot 240) of the bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface) being greater (see fig 2a-8, thickness of mask strip 200 with weld spot 240) than that of the region of the mask strip 200 except (see fig 2a-8, thickness of mask strip 200 without weld spot 240) the bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface), or the bendable region (see fig 2a-8, region comprising angles within side portion 120 at which mask strip begins bending from top surface) being patterned via the thickness of mask strip 200 with weld spot 240 creating an up and down right angle pattern ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12).
Further, Applicants arguments are not commensurate with the breadth of the currently amended claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the bendable region 104 is configured for alignment of the mask strip with the mask plate frame…. visual feature can facilitate the identification of the bendable region during welding, so as to quickly realize the alignment of the mask strip with the mask plate frame, and improve the alignment accuracy, thereby improving the effect of coating accuracy. In the present application, as both the bendable region and the visual feature are configured for alignment of the mask strip with the mask plate frame, undoubtedly, the bendable region has been set on the mask strip before welding, and the visual feature has been set on the bendable region before welding… the bendable region formed before bending the mask strip in the present application… the visual features on the mask strip in this application are formed before welding, and are configured for identification of the bendable region during welding, thereby realizing the faster alignment of the mask strip with the mask plate frame by the bendable region and improving the alignment accuracy…. the bendable region being patterned (such as being hollowed), the bendable region overlaps the edge of the side surface of the mask plate frame during welding) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(b) As already discussed above in regards to claim 20, Yang discloses As regards to claim 40, Yang discloses a mask assembly (abs; fig 1-8; clm 1), wherein the side surface (see fig 2a-2h, angled surface connecting the top and bottom surfaces) comprises a first inclined surface 1213, and a second inclined surface 1211 disposed between the top surface (see fig 2a-2h, surface supporting mask strip 200) and the first inclined surface 1213 ([0034]-[0058]; [0064]; fig 2a-8; clm 1-12);
wherein the first inclined surface 1213 is connected to the second inclined surface 1211, the second inclined surface 1211 is connected to the top surface (see fig 2a-2h, surface supporting mask strip 200),  ([0046]-[0051]; [0056]; fig 2h-3);
and, at least one of the two welding regions (half of region 230 with a single weld spot 240 on left side and right side of mask strip 200) is disposed on the first inclined surface 1213, a first included angle b defined between the first inclined surface 1213 and the bottom surface (see fig 2a-2h, surface not supporting mask strip 200 and surface 1214 being parallel to the bottom surface, making the angles the same with the bottom surface) being less than a second included angle c defined between the second inclined surface 1211 and the bottom surface (see fig 2a-2h, surface not supporting mask strip 200 and surface 1214 being parallel to the bottom surface, making the angles the same with the bottom surface) ([0040]-[0058]; fig 2a-8; clm 1-12); however yang does not disclose the first included angle greater than the second included angle.
Although Yang does not explicitly disclose the claimed first included angle greater than the second included angle, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Yang to have the relative angles recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the angles (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative angles of the first included angle and the second included angle.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Further, Applicants arguments are not commensurate with the breadth of the currently amended claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., provided with two sub-sides directly connected….the flattening effect on the wrinkles of the metal mask strip is enhanced… two successive sub-sides,) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Even further, Applicants arguments are not commensurate with the breadth of the currently amended claims. Applicant is reminded that the transition phase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03. Thus, the apparatus of Yang can contain additional step surfaces and any other additional unrecited elements or structural features.
Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue “related to purified DNA molecules having promoter activity for the human involucrin gene (hINV).” Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to “a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity,” the court stated that the use of “consists” in the body of the claims did not limit the open-ended “comprising” language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369.The court affirmed the Board’s interpretation that the transition phrase “consists” did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that “the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s]” Id. at 1256, 73 USPQ2d at 1366.
(c) In view of the foregoing, Examiner respectfully contends the limitations of claim 20 are indeed satisfied. Claims 21-24, 28-32, 34-35, 38 and 40 are rejected at least based on their dependency from claim 20, as well as for their own rejections on the merits, respectively. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717